DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1, 3-4, 7, 9-11, 13, 15-16, and 21-26 are pending.
Claims 1, 7, and 13 are independent.
Claims 1, 4, 7, 10-11, 13, 16, 21, 23, and 25 are currently amended.
Claims 15, 22, 24, and 26 are previously presented.
Claims 3 and 9 are original.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2021 was filed after the mailing date of the Non-Final Rejection on 9/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 6/30/2021 have been considered but are not persuasive.
35 U.S.C. 103
Applicant’s arguments regarding the prior rejection of claims 1, 4, 7, 10-11, 13, and 15-16 under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Fuchs (US 2010/0138242 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Applicant’s arguments regarding the prior rejection of claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Fuchs, further in view of Ferrick (US 2010/0138242 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Applicant’s arguments regarding the prior rejection of claims 21-26 under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Fuchs, further in view of Huls (US 8,719,134 B1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US 8,799,034 B1, cited in prior Office Action) in view of Fuchs (US 2015/0006023 A1, cited in prior Office Action), further in view of Hart (US 2007/0136106 A1). 

Regarding claims 1 and 13, Brandmaier discloses a method implemented on a computer system for facilitating treatment of a vehicle damaged in a crash, the method comprising:
receiving, by the one or more processors via one or more sensors coupled to a damaged vehicle, crash information about the damaged vehicle, the crash information including vehicle operating data of the damaged vehicle near or at the time of the crash including acceleration data from a an accelerometer disposed within the damaged vehicle (see cols. 10-11, lines 54-3; col. 18, lines 26-59); 
evaluating the received crash information (see col. 18, lines 26-59); 
analyzing, by the one or more processors, the evaluated received crash information to determine a type of vehicle treatment associated with treating the damaged vehicle based upon the evaluation of the received crash information and the vehicle collision data (see cols. 18-19, lines 60-59).
selecting, by the one or more processors, a vehicle treatment facility for treating the damaged vehicle (see cols. 20-21, lines 26-25); and
transmitting, by the one or more processors, information associated with treating the damaged vehicle (see cols. 20-21, lines 26-25).
While Brandmaier discloses evaluating vehicle crash information, Brandmaier does not explicitly teach evaluating the crash information with vehicle collision data including historical damage information of other vehicles having a vehicle type that includes the damaged vehicle.
Fuchs teaches evaluating the crash information with vehicle collision data including historical damage information of other vehicles having a vehicle type that includes the damaged vehicle (see para. 0014-0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brandmaier to include evaluating the crash information with vehicle collision data including historical damage information of other vehicles having a vehicle type that includes the damaged vehicle.
One skilled in the art would have been motivated to make the modification because determining crash severity based on historical information provides improved management of claims and emergency systems management (see Fuchs, para. 0014-0019).
While Brandmaier discloses selecting a vehicle treatment facility, it does not explicitly disclose selecting a vehicle treatment facility based upon a capability of the vehicle treatment facility for providing a determined type of vehicle treatment associated with treating the damaged vehicle.
Hart teaches selecting a vehicle treatment facility based upon a capability of the vehicle treatment facility for providing a determined type of vehicle treatment associated with treating the damaged vehicle (see para. 0076, 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brandmaier to include selecting a vehicle treatment facility based upon a capability of the vehicle treatment facility for providing a determined type of vehicle treatment associated with treating the damaged vehicle.
One skilled in the art would have been motivated to make the modification to enable the insurance company to suggest one repair facility over another (see Hart, para. 0076).

Regarding independent claim 7, the claim recites limitations substantially similar to claim 1 and is rejected accordingly.  The claim’s additional recitations relating to “vehicle treatment code”, subject to broadest reasonable interpretation, covers the diagnostic data disclosed by Brandmaier (see cols. 18-19, lines 25-14).

Regarding claims 4 and 10, Brandmaier discloses wherein the type of vehicle treatment further includes a price schedule for treating the damaged vehicle, and treating the damaged vehicle includes repairing, salvaging, or scrapping the damaged vehicle (see cols. 20-21, lines 26-25).

Regarding claim 11, Brandmaier discloses wherein determining the type of vehicle treatment includes evaluating, via the one or more processors, the crash information of the damaged vehicle with the vehicle collision data of the vehicle type that includes the damaged vehicle  (see cols. 18-19, lines 25-14).

Regarding claim 15, Brandmaier discloses an analyzer operatively coupled to the one or more processors and configured to evaluate the vehicle operating data of the damaged vehicle with the vehicle collision data of a vehicle type that includes the damaged vehicle (see col. 18, lines 26-59).
Regarding claim 16, Brandmaier discloses wherein the vehicle collision data includes a particular type of vehicle treatment equated to a particular collision data (see col. 18, lines 26-59).




Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Fuchs, further in view of Hart, further in view of Ferrick (US 2010/0138242 A1, cited in prior Office Action).

Regarding claims 3 and 9, Brandmaier does not explicitly disclose wherein receiving crash information about the damaged vehicle includes receiving a description of the damaged vehicle, and the received description includes an auditory description and/or a visual description.
Ferrick teaches wherein receiving crash information about the damaged vehicle includes receiving a description of the damaged vehicle, and the received description includes an auditory description and/or a visual description (see para. 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brandmaier further to include wherein receiving crash information about the damaged vehicle includes receiving a description of the damaged vehicle, and the received description includes an auditory description and/or a visual description.
One skilled in the art would have been motivated to make the modification in order to include additional damage data to aid in the repair decision process (see Ferrick, para. 0014).






Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Fuchs, further in view of Hart, further in view of Huls (US 8,719,134 B1, cited in prior Office Action).

Regarding claims 21, 23, and 25, Brandmaier discloses modifying, by the one or more processors, the vehicle collision data based on vehicle marketing information that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type, wherein the determined type of vehicle treatment is based on the evaluation of the received crash information and the collision data, wherein the determined type of vehicle treatment is based on the evaluation of the received crash information and the modified collision data (see cols. 20-21, lines 26-25)
Brandmaier does not explicitly teach monitoring, by the one or more processors, the vehicle marketing information of the vehicle type that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type; and modifying, by the one or more processors, the vehicle collision data based on a detected change in the monitored vehicle marketing information.
Huls teaches monitoring, by the one or more processors, the vehicle marketing information of the vehicle type that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type; and modifying, by the one or more processors, the vehicle collision data based on a detected change in the monitored vehicle marketing information (see cols. 4-5, lines 62-2; col. 7, line 21-37; col. 8, lines 22-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brandmaier further to include monitoring, by the one or more processors, the vehicle marketing information of the vehicle type that includes the damaged vehicle, the vehicle marketing information including a market value for the vehicle type, a market value for a vehicle part for the vehicle type, and/or a market value for a prescribed vehicle treatment for the vehicle type; and modifying, by the one or more processors, the vehicle collision data based on a detected change in the monitored vehicle marketing information.
One skilled in the art would have been motivated to make the modification in order to have an updated replacement cost for the vehicle (see Huls, col. 8, lines 22-42).

Regarding claims 22, 24, and 26, Huls further teaches wherein the monitoring of the vehicle marketing information includes a periodic interval such as quarterly or annually.  It would have been within the understanding of one skilled in the art that these intervals are merely exemplary and that the teaching of the reference encompasses a minute, an hour, a day, or a week.  Alternatively, it would have been obvious to substitute the interval of Huls with the shorter intervals of a minute, an hour, a day, or a week in order to increase accuracy of the cost data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692